Citation Nr: 1801295	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-23 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to service-connected disabilities.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to service-connected disabilities.

3.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel
INTRODUCTION

The Veteran had honorable active duty service with the United States Army from October 1966 to July 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since transferred to the RO in Huntington, West Virginia.

In April 2015, the Board reopened the claims following a May 2008 finalized rating decision after new and material evidence was introduced into the record.  The Board then remanded these claims for additional evidentiary development, to include new VA examinations.

The issues of entitlement to service connection for bilateral upper extremity peripheral neuropathy, and service connection for erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in favor of the Veteran, his bilateral peripheral neuropathy is proximately due to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for bilateral lower extremity neuropathy, as secondary to service-connected diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

The Veteran contends that he is entitled to service connection for bilateral lower extremity peripheral neuropathy, to include as due to his service-connected disabilities. 

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2017); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

The Veteran has a present diagnosis of neuropathy of the bilateral lower extremities.  He is also service-connected for diabetes mellitus.  As such, the outstanding issue is whether there is nexus evidence establishing a connection between the Veteran's diabetes mellitus and his bilateral lower extremity neuropathy.

The Veteran's post-service treatment records reflect that he has suffered from diabetic neuropathy since, at the earliest, January 2002.  VA Medical Center (VAMC) treatment records indicate the possibility of diabetic neuropathy, manifesting as pain in the Veteran's toes and feet, in January 2002.  In April 2003, the Veteran had a diagnosis of diabetic neuropathy attributed to ongoing symptomatology in his bilateral lower extremities.  Again, in May 2003, the Veteran's treatment records reflect a diagnosis of diabetic neuropathy.  In January 2004, the Veteran received diabetic foot treatment for a painful nail.  In December 2006, VAMC treatment notes indicate that the Veteran used one crutch to assist his ambulation due to diabetic neuropathy.  In January 2010, VAMC treatment records again reflect a diagnosis of diabetic peripheral neuropathy of the bilateral lower extremities.  In July 2016, the Veteran underwent physical therapy for diabetic lower extremity weakness and pain that manifested in his ankle and knee.  That same month, his records reflect a diagnosis of non-insulin dependent diabetes mellitus with neuropathy, and he was issued diabetic footwear.  In September 2017, treatment records state that the Veteran suffered from chronic diabetic polyneuropathy.  He was absent sensation in both lower extremities almost up to his thighs with occasional bladder incontinence.  The diagnosis was reaffirmed in September 2017.

The Board recognizes that VA examinations have not found the Veteran's neuropathy to be related to his diabetes mellitus.  A March 2008 VA examination opined that the neuropathy was not related to his diabetes mellitus as his history and physical examination were not consistent, and the Veteran had a B12 deficiency for at least 8 years.  A January 2010 VA examination simply cited the RO determination that his neuropathy was not related to diabetes mellitus in its examination report.  In an April 2010 addendum, the examiner stated that the neuropathy was not related to diabetes mellitus because the history was not consistent and there was a history of B12 deficiency.  In July 2015, a VA examination report stated that, due to the onset of neuropathy in 2007, its presentation, and the Veteran's well-controlled diabetes mellitus, it was not likely that the neuropathy was a result of the diabetes.

The Board affords these opinions diminished probative weight as the examiners failed to address the diagnoses of diabetic neuropathy of the bilateral lower extremities made by the Veteran's physicians since approximately 2002.  The examiners do not reference the diagnoses in their reports, nor do they provide sufficiently detailed rationales in order to support alternative causation.  While the July 2015 examination report does provide more support for its conclusion, it, too, does not reference the ongoing diagnosis made by the Veteran's physicians, and it relies on an inaccurate date of onset of neuropathy.  As such, the Board finds that the opinions of the Veteran's treating physicians since January 2002 are more probative regarding the etiology of his peripheral neuropathy.  

While the evidence of record supports a causal relationship between the Veteran's service-connected diabetes mellitus and his bilateral lower extremity neuropathy, it does not immediately endorse the same conclusion regarding the bilateral upper extremity neuropathy.  That issue will be addressed in the remand portion of this decision.

Resolving doubt in favor of the Veteran, the competent, probative evidence of record supports a causal relationship between his bilateral lower extremity neuropathy and his service-connected diabetes mellitus.  As such, service connection on a secondary basis is warranted for his bilateral lower extremity peripheral neuropathy.



ORDER

Service connection for bilateral lower extremity neuropathy, as secondary to service-connected diabetes mellitus, is granted.


REMAND

Regrettably, remand is again necessary in order to adjudicate the remaining issues on appeal.

The VA examinations assessing the Veteran's neuropathy do not provide adequate rationales to deny a nexus between bilateral upper extremity neuropathy and the Veteran's service-connected diabetes mellitus.  The examination reports do not address the ongoing diagnosis of diabetic neuropathy, and rely on incorrect dates on onset to support the opinions provided.  The majority of the Veteran's treatment records, however, address symptoms of the bilateral lower extremities in relation to his diabetic neuropathy.  While there are neuropathic symptoms in the upper extremities, the VAMC records are not as clear on whether they are included in the Veteran's diagnosis of chronic diabetic polyneuropathy.  As such, a more thorough examination is necessary to determine the precise etiology of the Veteran's bilateral upper extremity neuropathy.  

Similarly, the examinations pertaining to the Veteran's erectile dysfunction are inadequate for adjudicative purposes.  In a March 2008 VA examination, the examiner opined that the Veteran's erectile dysfunction could have been caused by medications related to his hypertension, but it was less likely than not related to his diabetes mellitus.  The January 2010 examination relied on the RO determination that erectile dysfunction was not related to diabetes mellitus, and supplemented in an April 2010 addendum by stating that his history was not consistent, and he had a B12 deficiency.  In a February 2013 VA examination, the report denied a causal relationship between coronary artery disease and erectile dysfunction.  The July 2015 report incorrectly cited the date of onset, and stated that because the neuropathy was not related to the diabetes mellitus, the erectile dysfunction was not either.  The examiners did not provide thorough rationales for these conclusions, nor did they address the impact of the medications the Veteran takes for his service-connected disabilities on his erectile dysfunction, as alluded to by the March 2008 VA examiner.  

In light of these omissions, new examinations are required in order to assess the etiology of the Veteran's two claimed disabilities.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Once the aforementioned development is complete, schedule the Veteran for a new VA examination to assess the etiology of his bilateral upper extremity neuropathy.  The examiner must review the entire claims file, including a copy of this remand.  The examiner must also consider the Veteran's lay reports regarding onset, observable symptoms, and functional limitations.  The examiner must address the Veteran's treatment records reflecting a diagnosis of chronic diabetic polyneuropathy.  The examiner should opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral upper extremity neuropathy began during active service, is etiologically related to an incident of service, or began within one year after discharge from active service?

(b)  If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral upper extremity neuropathy is proximately due to or the result of his service-connected disabilities, to include diabetes mellitus, to include medication taken for treatment of service-connected disability?

(c)  If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral upper extremity neuropathy is chronically aggravated by his service-connected disabilities, to include diabetes mellitus, to include medication taken for treatment of service-connected disability?

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  The examiner should also identify what additional information or evidence (if any) may allow for a more definitive opinion.  

3.  Once the aforementioned evidentiary development is complete, schedule the Veteran for a new VA examination to assess the etiology of his erectile dysfunction.  The examiner must review the entire claims file, including a copy of this remand.  The examiner must also consider the Veteran's lay reports regarding onset, observable symptoms, and functional limitations.  The examiner should opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction began during active service, is etiologically related to an incident of service, or began within one year after discharge from active service?

(b)  If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is proximately due to or the result of service-connected disability or medications taken to treat his service-connected disabilities?

(c)  If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is chronically aggravated by service-connected disability or medications taken to treat his service-connected disabilities?

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  The examiner should also identify what additional information or evidence (if any) may allow for a more definitive opinion.  

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the issues on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


